UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7017


JASPER D. ROBERTSON,

                       Plaintiff – Appellant,

          v.

DEPUTY BARRIET,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:10-cv-00703-TSE-IDD)


Submitted:   December 15, 2011             Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jasper D. Robertson, Appellant Pro Se. Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jasper D. Robertson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have     reviewed     the     record     and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.        Robertson v. Barriet, No. 1:10-cv-00703-TSE-IDD (E.D.

Va.    July    13,   2011).     We     deny    Robertson’s    motion     to   appoint

counsel.       We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented    in   the    materials

before    the    court   and    argument       would   not   aid   the   decisional

process.



                                                                              AFFIRMED




                                          2